DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 28 May 2020.
2.  Claims 1-20 are pending in the application.
3.  Claims 10-18 have been rejected.
4.  Claims 1-9, 19 and 20 have been allowed.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 28 May 2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.  Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claim 10 is directed towards a DLL provider system that comprises a memory and one or more processors.  After a review of the applicant’s specification the examiner has not found support for the memory or processor being hardware.  Since the system claim does not contain elements of hardware this renders the claim non-statutory.  Dependent claims 11-18 recite similar subject matter and are non-statutory as well.
Allowable Subject Matter
7.  Claims 1-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application is Comer et al US 2010/0077411 A1 (hereinafter Comer) and Shen et al US 2017/0064039 A1 (hereinafter Shen).  Comer is directed to routing a function call to a core dynamic link library (DLL) via a pass-through DLL [abstract].  Comer teaches that the DLL receives and stores an address of a list of pointers that reference a set of functions included in the core DLL [abstract].  Shen is directed to a plurality of service nodes, a controller and a network device in communication with the controller [abstract].  Each of the plurality of service nodes is configured to support one or more service functions to establish a service function chain that includes a plurality of service functions to be performed by routing traffic among the plurality of service nodes [abstract].  Shen teaches a list of service functions for a packet [0012].  However, the prior art does not disclose, teach or fairly suggest the limitations of “exposing, by a dynamic linked library (DLL) service provider, a list of functionalities supported for a service, wherein the list of functionalities correspond with a key generated or available from the DLL service provider”, “receiving, by the DLL service provider, a request comprising a byte stream denoting the service, a shared memory location, and one or more functionalities from the list of functionalities”, “receiving an indication of initialization of a DLL with an application programming interface (API)” and “in response to the indication of initialization, transmitting, by the DLL service provider, the key generated or available from the DLL service provider corresponding to the one or more functionalities to the user, wherein the key is authenticated and provided as input to the API”, as recited in independent claims 1, 10 and 19.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
8.  The following references have been considered relevant by the examiner:
A.  Schmugar et al US 2021/0200867 A1 directed to defending against dynamic-link library (DLL) side-loading attacks [abstract].
B.  Cruz et al U.S. Patent No. 8,572,739 B1 directed to modules that provides a shared library of functions callable by processes or other modules [abstract].
C.  Edwards et al US 2016/0381051 A1 directed to an electronic device that can be configured to monitor a process, determine if the process is parsing to look for one or more system functions, and flag the process if the process is parsing to look for one or more system functions [abstract].
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492